DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 and 19, the preamble of the claims establishes a microscope.  Yet the body of the claim recites the stand in use with elements.  Are the elements part of the microscope?  Are the elements part of the stand device?  The scope of the claim is unclear.  The examiner has rejected the claim as best understood.
Regarding claim 13, the preamble recites a surgical microscopy system while the body of the claim recites the configuration of the system in use with a microscope head.  It is unclear if the claim is directed to the system, the system and the head or if the head is a part of the system.  The scope of the claim is unclear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,105,909 to Wirth et al.
Regarding claim 1, Wirth ‘909 discloses, as best understood, a stand 1 for a surgical microscope 3 comprising: a first stand part 9 including a first bearing  and a second bearing 77/73; a shaft 61 arranged in the first bearing 73 and defining a rotation axis 47; a second stand part 7 fixedly connected to the shaft 61, mounted on the first stand part 9 together with the shaft 61 pivotably about the rotation axis, and including a force transmission point 49; a lever part mounted 45 on the second stand part 7 at the force transmission point 49, arranged pivotably about the rotation axis, and including a third bearing 77; a torque compensation assembly applying a counter torque to the second stand part 7 to compensate a load torque including a dynamic load torque occurring when the second stand part 7 is pivoted about the rotation axis and a static load torque resulting from a gravitation force acting on the second stand part 7 and on elements 63/65 mounted on the second stand part.  

Allowable Subject Matter
Claims 2-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13 and 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  note the configuration components and functional features of the torque compensation assembly in combination with the stand parts.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The listed prior art include medical device stand assemblies including first and second arm parts for adjustably stabilizing and supporting medical equipment.  The list is as follows: 2002/0185583; 2017/0198856; 2019/0250360; 2007/0012853; 2021/0093411; 2021/0077218; 2018/0168767; 2018/0110581; 7,128,300; 8,448,909; 6,543,914; 5,383,637; 5,205,522; 4,344,595; 3,891,301; 9,885,858; 8,205,845.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONICA E MILLNER/Primary Examiner, Art Unit 3632